Citation Nr: 1023322	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  97-09 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome.  

2.  Entitlement to service connection for a low back 
disability.  

3.  Entitlement to service connection for a right foot 
disability.  

4.  Entitlement to an evaluation in excess of 60 percent 
disabling for systemic lupus erythematosus (SLE).  

5.  Entitlement to an effective date earlier than July 31, 
1999 for VA compensation for disability resulting from SLE.  


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to 
January 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from August 1995, March 2002, July 2002, and 
September 2008 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The 
Veteran disagreed with the disability rating assigned for his 
SLE in the August 1995 decision, and the denial of service 
connection for chronic fatigue syndrome, a back disability, 
and a right foot disability (plantar fasciitis / heel spur) 
in the March 2002, July 2002, September 2008, rating 
decisions, respectively.  

In May 1992 the Veteran testified at a personal hearing 
before a hearing officer at the RO.  In August 2002 the 
Veteran testified at a personal hearing before a Decision 
Review Officer (DRO).  In April 2010, the Veteran testified 
at a personal hearing before the undersigned.  Transcripts of 
those hearings are associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran does not have chronic fatigue syndrome.  

2.  The Veteran's low back disability was not caused by and 
has not been aggravated by his SLE, did not have onset and is 
not otherwise related to his active service, and arthritis of 
his low back did not manifest within one year of separation 
from active service.  

3.  The Veteran's right foot disability was not caused by and 
has not been aggravated by his SLE, did not have onset and is 
not otherwise related to his active service, and a heel spur 
of his right foot did not manifest within one year of 
separation from active service.  

4.  The Veteran's SLE results in constant severe impairment 
of health.  

5.  Service connection for SLE, with an assigned effective 
date of July 31, 1991, was granted in an August 1995 rating 
action; the Veteran was notified of the determination and of 
his appellate rights.  

6.  Neither the Veteran nor any representative of the Veteran 
expressed disagreement or dissatisfaction with the RO's 
August 1995 determination of the effective date for service 
connection for SLE within one year of the determination.  

7.  In May 2002, the Veteran first sought entitlement to an 
effective date earlier than July 31, 1995 for the grant of 
disability benefits for SLE.  


CONCLUSIONS OF LAW

1.  Criteria for service connection for chronic fatigue 
syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303 (2009), 3.310 (2005).  

2.  Criteria for service connection for a low back disability 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009), 3.310 (2005).  

3.  Criteria for service connection for a right foot 
disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009), 3.310 (2005).  

4.  The schedular criteria for a rating of 100 percent for 
the disability resulting from SLE have been met for all 
periods on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.88b Diagnostic Code 
6350.  

5.  The August 1995 RO determination of an effective date of 
July 31, 1991 for the grant of service connection for 
disability resulting from SLE is final.  38 U.S.C.A. § 
7105(c) (West 2002); § 20.1103 (2009).  

6.  The Board does not have jurisdiction to entertain a claim 
for an effective date earlier than July 31, 1991 for the 
grant of service connection for SLE and the appeal is 
dismissed.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. 
§§ 19.4, 20.101, 20.200 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For claims 
to establish service connection, this notice must address the 
downstream elements of assignment of disability ratings and 
effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Notice as to how VA assigns effective dates, though provided 
in the August 2008 letter, was not provided as to the 
Veteran's other claims over which the Board has jurisdiction 
on appeal.  This defect in notice cannot have resulted in 
prejudice to the Veteran.  See generally Shinseki v. Sanders, 
129 S.Ct. 1696 (2009) (explaining the rule of prejudicial 
error in the context of claims for VA disability benefits).  
With regard to his claims for service connection for low back 
and right foot disabilities service connection is not 
established so there will be no assignment of a disability 
rating or effective date.  With regard to his appeal for a 
higher rating for SLE the Board here grants a 100 percent 
rating for all periods on appeal, which extends to July 31, 
1991, the date service connection was established and hence 
the earliest possible effective date of the grant as a matter 
of law.  See 38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.400 (2009).  

The VCAA duty to notify in this case was mostly satisfied by 
way of a letters sent to the Veteran in May 2005, August 
2005, April 2008, and August 2008.  The 2005 letters 
addressed the rating assigned for SLE and the claims for 
service connection for low back and chronic fatigue syndrome 
disabilities.  The April 2008 letter provided general notice 
as to how VA assigns disability ratings.  The August 2008 
letter addressed the Veteran's claim for service connection 
for a right foot disability.  This letter included notice as 
to assignment of a disability rating and an effective date, 
in the event that benefits were warranted.  These letters 
informed the Veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  

Here, other that with regard to the claim for service 
connection for a right foot disability, the duty to notify 
was not satisfied prior to the initial unfavorable decisions 
on the claims by the RO.  However, except as already 
discussed, content complying notice has been provided to the 
Veteran as to all of his claims.  After such notice was 
provided, the RO readjudicated the respective claims in a 
September 2008 supplemental statement of the case, thus 
curing any timing defect.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  Therefore, the 
Board finds that the Veteran has not been prejudiced by the 
timing defects in the notice.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assistance in the procurement of 
service and other pertinent treatment records and providing 
an examination or obtaining an expert opinion when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with service or with another service-connected disability; 
and (4) whether there otherwise is sufficient competent 
medical evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records are 
associated with the claims file.  The RO has obtained VA 
treatment records.  Additionally, the RO has assisted the 
Veteran by obtaining relevant treatment records from private 
health care providers identified by the Veteran.  

VA afforded the Veteran medical examinations in January 2007 
and May 2009 with regard to his claim for a higher rating for 
SLE, in July 2003 for his claims for service connection for 
chronic fatigue syndrome and a back disability, in June 2007 
for his claims for a back disability, a right foot 
disability, and chronic fatigue syndrome - with a January 
2008 addendum as to the back examination.  All of the 
examinations except for the June 2007 (January 2008 addendum) 
examination were adequate.  The Board now turns to explaining 
why the June 2007 is inadequate and why it is not necessary 
that VA provide the Veteran with another examination or give 
him notice as to why another examination will not be 
provided.  

As to the foot disability, the examiner found x-ray evidence 
of a calcaneal spur which was symptomatic but found no 
evidence of plantar fasciitis.  He opined that he therefore 
could not draw a conclusion between the Veteran's SLE and 
plantar fasciitis.  He provided no opinion as to a 
relationship between the heel spur and SLE. 

Addressing the Veteran's back disability in the June 2007 
examination report the examiner diagnosed degenerative disc 
disease of the lumbar spine.  He provided an opinion "that 
the veteran's current low back disability is at least as 
likely as not related to his service."  In the medical 
history section of the report the examiner noted that the 
Veteran reported that he had low back symptoms for 15 or 20 
years and that the pain started after he left active service.  

In an October 2007 examination request worksheet the RO 
requested that the examiner explain his opinion.  
Specifically, the RO pointed out that although the examiner 
had stated that the Veteran's low back disability was at 
least as likely as not related to service he had failed to 
indicate the event or injury in service that led him to that 
conclusion.  

In the January 2008 addendum, the examiner stated that the 
Veteran's low back was not at least as likely related to his 
service.  The examiner provided alternative explanations for 
why the earlier opinion stated the opposite but failed to 
explain how he arrived at the opinion that the Veteran's low 
back disability was not related to service.  

An examination report that provides a conclusory opinion 
without a rationale to support the conclusion is not an 
adequate examination.  Stefl v. Nichlson, 21 Vet. App. 120, 
124 (2007).  Here the conclusions reached in the June 2007 
examination report and in the January 2008 addendum are not 
supported by rationale.  Hence the examination was not 
adequate with regard to the Veteran's low back disability.  
The lack of an opinion regarding whether the Veteran's heel 
spur is related to service renders the examination inadequate 
as to that issue also.  

The Veterans Court has explained that once VA decides to 
afford a claimant an examination, even if not statutorily 
required to do so, VA must ensure that the examination is an 
adequate one, or at minimum notify the claimant as to why one 
will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).

Here, the Board does not rely on either the June 2007 
examination report or the January 2008 addendum in 
adjudicating the Veteran's claims for service connection for 
a low back disability and a right foot disability.  The basis 
for the Veteran's claims is that his treatment with Coumadin 
for SLE removes the option of surgical treatment of his back 
disability and right foot disability.  As explained further 
in this decision, even if this is true, it is not a basis to 
grant service connection for either disability.  Hence a 
finding by a VA examiner that the Veteran's treatment with 
Coumadin does indeed remove the options of surgical 
treatment, in other words a favorable opinion, would not 
change the outcome of the Board's decision.  There is no 
evidence, and the Veteran has not contended, that his right 
foot or low back disability began during service or is 
related to his service other than through his loss of 
surgical treatment options due to Coumadin therapy for his 
SLE.  For these reasons, the Board finds that the Veteran has 
not been prejudiced by VA's failure to correct the 
inadequacies of the June 2007 examination or provide him with 
notice that another examination would not be provided, and 
further development is not indicated.  

Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

There have been several remands from the Board to the RO in 
this case and the Board has reviewed the record as to 
compliance with the remand instructions.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (a claimant has a right to 
compliance with instructions in a remand from the Board).  

In October 1997, the Board remanded the issue of a higher 
rating for SLE for an examination and for the RO to request 
information from the Veteran as to private relevant 
treatment.  In March 2003, the Board issued a decision in 
which it denied service connection for chronic fatigue 
syndrome.  In August 2004, the Board remanded the issues of 
service connection for a low back disability and the rating 
assigned for disability resulting from SLE so that VA could 
ensure compliance with the VCAA, including affording the 
Veteran an examination with regard to his claim for service 
connection for a low back disability.  The Veteran appealed 
the March 2003 decision to the Veterans Court and in December 
2004 the Veterans Court vacated that March 2003 decision and 
remanded the matter to the Board for compliance with the VCAA 
duty to notify.  In July 2005 the Board remanded the issues 
of service connection for chronic fatigue syndrome and low 
back disability so that VCAA notice could be provided and VA 
could afford the Veteran examinations with regard to those 
claims.  As already explained, the examination with regard to 
his claim for a back disability has deficiencies and it could 
thus be argued that there has not been compliance with a 
Board remand in that respect.  For the reasons discussed in 
this document, the Board finds that such non-compliance need 
not be corrected as the non-compliance has not resulted in 
prejudice to the Veteran.  There was substantial compliance 
with all other remand instructions.  




Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  "To establish a right to 
compensation for a present disability, a Veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement."  Holton v. Shinseki, 557 
F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis (degenerative 
joint disease), may be presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree 
within one year of discharge from service.  See 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309 (2009).

Service connection may also be granted for disability if such 
disability was caused or aggravated by a disease or injury 
for which service connection has been established.  38 C.F.R. 
§ 3.310.  Section 3.310 was amended effective October 10, 
2006, after the Veteran filed his claims for service 
connection for a back disability, a right foot disability, 
and chronic fatigue syndrome.  That amendment arguably placed 
evidentiary burdens on the claimant which were not required 
prior to the amendment.  Specifically, the amended regulation 
adds that VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence.  38 C.F.R. § 3.310(b) (2009).  As there is 
no indication that the revised version was to be applied 
retroactively, the Board will apply the version of § 3.310 
that was in effect at the time the Veteran filed his claims.  
Landgraf v. USI Film Products, 511 U.S. 244 (1994); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

Prior to that amendment, a claim for benefits under § 3.310 
was heavily influenced by Allen v. Brown, 7 Vet. App. 439 
(1995).  In Allen, the Court explained that any additional 
disability resulting from a service-connected disease or 
injury was subject to compensation, whether the additional 
disability was caused or aggravated by the service-connected 
disease or injury.  


Low back and right foot claims 

The Veteran seeks service connection on a secondary theory of 
entitlement for disability of his low back and right foot.  
Specifically, he contends that benefits are warranted because 
treatment of his SLE with Coumadin, a blood thinner, prevents 
surgical treatment of a herniated disc and right heel plantar 
fasciitis / heel spur.  

In a February 1998 statement the Veteran explained that 
although physicians had told him that surgical treatment was 
indicated for his low back disorder physicians had also 
informed him that he should undergo such treatment only if 
the condition was life threatening because treatment of his 
SLE with Coumadin meant that the surgery would be extremely 
dangerous.  In support of this report the Veteran submitted 
letters from several physicians.  In a December 1997 letter 
"W.F.C.," M.D., indicated that if symptoms resulting from 
the Veteran's disc protrusion at L5-S1 did not improve he 
would recommend surgical intervention.  Dr. W.F.C. stated 
that he had advised the Veteran to consult his neurologist 
and rheumatologist regarding the need to stop Coumadin 
therapy for a week perioperatively.  In a January 1998 letter 
"J.S.H.," M.D., explained that given the Veteran's SLE and 
prior clotting history he was a horrible risk for back 
surgery and she would not consider it unless it was an 
emergent need.  A VA examination report from July 1998 
includes a physician's remark that the Veteran must remain on 
lifelong Coumadin therapy to prevent what could be life 
threatening thromboses.  

In his June 2005 statement the Veteran reported that he began 
having problems with a heel spur, or plantar fasciitis, of 
his right foot.  He stated that in discussing treatment 
options his physician had informed him that his need for 
Coumadin placed surgery out of the question.  In 2005 
"M.S.K.," D.P.M. diagnosed right foot heel spur with 
plantar fasciitis and remarked that he had treated the 
Veteran for a similar condition a number of years earlier.  
Dr. M.S.K. noted that the Veteran was not eligible for 
surgery because his medical doctor was concerned with risk of 
stroke.  In a June 2005 letter Dr. M.S.K. stated that the 
Veteran should not have foot surgery because of his history 
of blood clots and lupus.  In 2005 treatment notes, 
"W.R.L.," M.D., noted that he had discussed a heel cord 
lengthening surgical procedure with the Veteran.  

In Allen the Veterans Court looked to 38 U.S.C.A. § 1153 and 
38 C.F.R. § 3.304 in its analysis.  Allen v. Brown, 7 Vet. 
App. 439, 447-48 (1995).  The statute and regulation define 
aggravation as an increase in disability beyond the natural 
progress of the disease or injury.  Notwithstanding that 
those provisions address the effect of service on an injury 
or disease that preexisted service, the definition is 
applicable in the context of 38 C.F.R. § 3.310.  Although the 
amended version of 38 C.F.R § 3.310 is not applicable to the 
extent that it imposes the additional evidentiary burden of 
showing a baseline disability level, the amended version does 
reflect VA's longstanding understanding of aggravation as an 
increase in disability beyond the natural progress of the 
condition.  This is consistent with the "proximately" 
language found in the applicable version of § 3.3.10.  

Here the Veteran seeks benefits not for an increase in 
disability beyond the natural progress of his herniated disc 
and heel spur with plantar fasciitis but rather for the 
effect of his Coumadin therapy in potentially preventing 
reversal of the disability or halting the natural progress of 
these conditions.  Under the plain language of the regulation 
and the meaning of aggravation, his Coumadin therapy has not 
caused or aggravated his low back or right foot conditions.  
Disability from those conditions flows directly and unaided 
from the pathology of those conditions and his Coumadin 
therapy does not change the pathology.  All medical evidence 
shows that his Coumadin therapy only acts to limit his 
treatment options, but does not actively cause or increase 
any disability.  Hence, the criteria stated in § 3.310 have 
not been met and service connection on a secondary theory of 
entitlement must be denied.  

Also considered by the Board is whether service connection is 
available for a right foot or a low back disability on a 
direct theory of entitlement.  Service treatment records are 
absent for any mention of back or foot symptoms or treatment.  
The December 1974 report of medical examination for 
acceptance into service lists normal clinical evaluations of 
his feet and spine.  In the associated report of medical 
history the Veteran indicated that he did not then have nor 
had ever had recurrent back pain or foot trouble.  The 
December 1977 report of medical examination for separation 
from active service includes that the Veteran had normal 
clinical evaluations of his feet and spine.  

The earliest documentation of low back pain of record is 
found in September 1995 treatment records from "C.A.J.," 
D.O.  The Veteran reported that the pain had been building up 
for the past few days.  He attributed the pain to riding in a 
pickup truck on the job.  A December 1997 MRI report 
documents disc herniation in the lumbar spine.  Dr. J.S.H. 
wrote in January 1998 that the Veteran developed back pain in 
the last year.  June 2002 treatment notes from "R.E.C.," 
M.D. include the Veteran's report that he had been suffering 
from low back pain since approximately 1986.  In a June 2002 
letter, Dr. W.F.C. wrote that the Veteran had been suffering 
from low back pain since approximately 1986.  A report of a 
July 2003 VA examination includes that the Veteran had 
intermittently suffered from back pain for approximately 10 
years.  

In January 2007 the Veteran underwent a VA examination to 
determine if a total disability rating was warranted for 
individual unemployability due to service connected 
disability.  In a medical history section of the report of 
that examination, the examiner noted "[t]he veteran has 
severe arthritis in his back, neck, and ankles due to his 
lupus."  This is not recorded in a finding, opinion, or 
physical examination section of the report, is unenhanced by 
any statement from the examiner, and is no more than the 
Veteran's report to the examiner reflecting his earlier 
contentions.  Hence, this is not probative of a finding that 
his low back disability is caused or aggravated by his SLE.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

In May 2009 he underwent a VA examination to determine the 
extent of disability resulting from his SLE.  Following 
examination of the Veteran and review of his medical history, 
the examiner provided diagnoses of degenerative disc disease 
of the Veteran's lumbar and cervical spine as well as 
arthritis of his hands and fingers and early degenerative 
disease of his wrists.  She referred to a review article of 
the medical literature on SLE to support her opinion that 
inflammatory arthritis, but not osteoarthritis, is caused by 
SLE.  From the context of the rather extensive report, it is 
clear to the Board that she considered all of his joint 
pathology but found that only his small joint inflammatory 
arthritis was due to his SLE.  Again, from the overall report 
it is clear that the examiner determined that his low back 
pathology was no due to or the result of his SLE.  

The earliest documentation of right foot pain is found in 
October 2004 and March 2005 treatment notes from "W.R.L.," 
M.D., who documented that the Veteran reported pain of his 
right heel for approximately one month.  In his June 2005 
claim the Veteran reported that he began having problems with 
a heel spur in 2001.  

These records, coupled with the fact that the Veteran has 
never asserted other than a secondary service connection 
theory of entitlement, are evidence against a finding of 
service connection based on a direct theory of entitlement.  
As all findings that could be deemed arthritis are dated many 
years after separation from service, the presumptive 
provisions for chronic diseases are not for application.  

The Board is aware of the June 2007 report of VA medical 
examination and the January 2008 addendum to that report and 
has considered what could be construed as evidence favorable 
to a finding that the Veteran's low back disability 
preexisted service and was aggravated by service.  In the 
June 2007 report the examiner stated that the Veterans low 
back disability is at least as likely related to his service, 
but provided no rationale for that opinion.  In the January 
2008 addendum he stated that the Veteran's low back 
disability was not related to his service; explaining that he 
reviewed his prior examination report and the entire claims 
folder.  He added that "[t]here is, however, one or two 
notations by different doctors about the presence of the 
veteran's lower back condition when he was joining the 
military service.  (this is on the basis of the history 
obtained by the doctors from the veteran.)"  This addendum 
also explains that the opinion in the June 2007 report 
contained a typographical error and the opinion should have 
been negative rather than positive.  Thus it appears that two 
reasons are offered for the opinion rendered in the June 2007 
report; that the earlier report did not include a sufficient 
review of the claims file but did contain statements by 
physicians which led the examiner to his first opinion, and, 
that the first opinion was actually in the negative but a 
typographical error made it appear to be a positive opinion.  

Although the physician stated that there were one or two 
notations by different doctors as to the presence of a low 
back condition during service, the Board has carefully 
reviewed the claims file and finds no such notations.  
Indeed, the Veteran has consistently reported that his back 
pain first manifested many years after separation from 
service.  Furthermore, he has always asserted that service 
connection was warranted on a secondary theory of entitlement 
and has never asserted that his back pain began in service or 
that he had a spine disorder prior to entrance into service.  
Hence, the Board finds no basis in the record for this 
examiner's statements.  Given the differences in the 
opinions, the two different explanations for why the first 
opinion reads as it does, and the lack of evidence in the 
record to support any finding that the Veteran had told 
physicians that his back condition began during service, the 
Board finds that neither the June 2007 nor the January 2008 
opinions are favorable or unfavorable to the Veterans' claim 
for service connection for a low back disability and relies 
on neither opinion in its adjudication.  

Similarly, although the examiner stated in the June 2007 
examination report that the Veteran did have a right heel 
spur, he offered no opinion as to whether the right heel spur 
was related to the Veteran's SLE.  Again, as the Veteran's 
claim is for service connection based on exclusion of 
surgical treatment of his right foot disability because of 
Coumadin therapy for his SLE, the Board places no reliance on 
the June 2007 opinion.  

Based on the above, the preponderance of evidence of record 
is against the Veteran's claims for service connection for 
right foot and low back disabilities.  Hence, his appeal as 
to these issues must be denied.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2009).  


Chronic fatigue syndrome

During a September 1997 informal hearing presentation the 
Veteran's representative argued that the record supported an 
additional claim for fatigue due to the Veteran's SLE.  In 
the October 1997 remand to the RO the Board interpreted this 
argument as a claim for entitlement to service connection for 
chronic fatigue syndrome as secondary to SLE and requested 
that VA afford the Veteran a medical examination in this 
regard.  

Chronic fatigue syndrome is defined, for VA purposes, at 
38 C.F.R. § 4.88a, as follows:  

(1) the new onset of debilitating fatigue 
severe enough to reduce daily activity to 
less than 50 percent of the usual level 
for at least six months; 
(2) the exclusion, by history, physical 
examination, and laboratory tests, of all 
other clinical conditions that may 
produce similar symptoms; and 
(3) six or more of the following:  (i) 
acute onset of the condition, (ii) low 
grade fever, (iii) non-exudative 
pharyngitis, (iv) palpable or tender 
cervical or axillary lymph nodes, (v) 
generalized muscle aches or weakness, 
(vi) fatigue lasting 24 hours or longer 
after exercise, (vii) headaches (of a 
type, severity, or pattern that is 
different from headaches in the pre-
morbid state), (viii) migratory joint 
pains, (ix) neuropsychologic symptoms, 
and (x) sleep disturbance.  38 C.F.R. § 
4.88a.  The veteran should be scheduled 
for an additional VA examination that 
addresses the unique constellation of 
symptoms incident to CFS [chronic fatigue 
syndrome] and determines whether such 
diagnosis is appropriate with regard to 
the veteran.

Numerous statements from medical professionals indicate that 
the Veteran's chronic fatigue is a symptom of his SLE.  In an 
August 1995 treatment note "D.W.S.," M.D., stated that the 
Veteran's biggest complaint at that time was fatigue and that 
"[f]atigue is a common feature of SLE and may be the only 
symptom."  In a July 1998 VA examination report, the 
examining physician noted the Veteran's history of fatigue 
and that he had no history of fevers or sore throat, no 
migratory joint or arthralgic pain, and that he slept only 
four hours per night.  On examination she found no evidence 
of pharyngitis or lymphadenopathy of the neck.  She reported 
that the Veteran had undergone a sleep study which revealed 
mild borderline postural dependent obstructive sleep apnea 
and had been advised to avoid sleeping in a supine position.  
Diagnoses included chronic fatigue due to SLE.  The examiner 
remarked that fatigue is commonly associated with SLE and the 
Veteran's fatigue is related to his SLE.  She also stated 
that the Veteran did not meet the criteria for chronic 
fatigue syndrome.  

In a July 2003 treatment record "M.A.," M.D., reported that 
the Veteran's ongoing fatigue could certainly be part of his 
SLE.  

In an opinion which deviates from the other medical evidence, 
a VA physician who examined the Veteran in July 2003 remarked 
that the Veteran's SLE was clinically quiet with laboratory 
testing indicating that his SLE was not active at that time.  
This physician reported that the Veteran attributed his 
fatigue to sleep disturbance, which the physician opined was 
reasonable.  The physician also opined that, given the lack 
of positive test results or SLE symptoms, the Veteran's 
fatigue could not be attributed to SLE.  Given the number of 
physicians who have attributed the Veteran's chronic fatigue 
to his SLE and have remarked that it is a common symptom of 
SLE, the Board assigns little weight to the July 2003 
opinion.  Regardless, the opinion is not favorable to the 
Veteran's claim.  

VA again afforded the Veteran an examination in June 2007 to 
determine if he had chronic fatigue syndrome.  This examiner 
provided a detailed history obtained from the Veteran's 
medical records and interview with the Veteran.  From these 
sources the examiner documented that the Veteran had suffered 
from chronic fatigue for the previous 20 years with gradual 
onset, had no history of pharyngitis, had no palpable or 
tender cervical or axillary lymph nodes, and denied diffuse 
body muscle aches, migratory joint pains, and chronic sleep 
disturbances.  The report documents that the Veteran reported 
that he had not been diagnosed with sleep apnea, chronic 
fatigue syndrome, or fibromyalgia by his rheumatologist.  

Physical examination yielded no abnormal findings and the 
examiner noted that there was no lymphadenopathy or chronic 
skin rash of the extremities and no obvious tender 
fibromyalgic points.  Neurological testing was normal.  As a 
diagnosis the examiner stated that the Veteran had chronic 
fatigue by history which was as likely as not related to his 
SLE but there was no evidence of chronic fatigue syndrome or 
fibromyalgia.  

This evidence shows that the Veteran's chronic fatigue is a 
symptom of his SLE.  Consistent with the second criteria 
listed in 38 C.F.R. § 4.88a the examiners have found that the 
Veteran does not have chronic fatigue syndrome.  The Board 
has considered the Veteran's and his representative's 
assertions but those assertions are outweighed by the medical 
expert evidence just discussed.  In short, service connection 
may not be granted for disability resulting from a disease 
which the evidence shows that the Veteran has not had at any 
point since he filed his claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998); McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  
Hence the appeal as to service connection for chronic fatigue 
syndrome must be denied.  The evidence as to this issue is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2009).  


Increased rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Individual disabilities 
are assigned separate diagnostic codes.  Id.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt shall be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the Veteran, as well as 
the entire history of the Veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

The RO has rated disability resulting from the Veteran's SLE 
under the criteria found at 38 C.F.R. § 4.88b, Diagnostic 
Code 6350.  Under those criteria, SLE with frequent 
exacerbations, producing severe impairment of health, is 
assigned a 100 percent rating.  Id.  SLE with exacerbations 
lasting a week or more, 2 or 3 times per year, is assigned a 
60 percent rating.  Id.  SLE with exacerbations once or twice 
a year or symptomatic during the past 2 years is assigned a 
10 percent rating.  Id.  

A note under these criteria provides that SLE is to be 
evaluated either by combining the evaluations for residuals 
under the appropriate system or by evaluating Diagnostic Code 
6350, whichever method results in a higher evaluation.  Id.  

Medical professionals have determined that the Veteran's SLE 
has many manifestations.  VA has indicated in the description 
of this disability that SLE manifests as chronic fatigue, 
seizure disorder, history of myocardial infarction, cerebral 
vascular accident, and pustular skin rash with follicular 
plugging.  

October 1984 notes of treatment by "L.J.B.," M.D. document 
that the Veteran had a history of phlebitis for which he was 
treated with Coumadin.  At that time he reported a short 
history of slurred speech as well as numbness of the face and 
right upper extremity.  Notes from a July 1987 McAuley Health 
Center hospitalization include that the Veteran's 
neurological symptoms, similar to those described in 1984, 
were due to a hypercoagulable state on the basis of a 
positive lupus anticoagulant.  Discharge diagnoses were 
cerebrovascular accident and coagulopathy secondary to lupus 
anticoagulant.  During that hospitalization echocardiography 
revealed mild concentric left ventricular hypertrophy.  VA 
Otology notes from November 1987 include an impression that 
the Veteran suffered from vertigo, probably of vascular 
origin.  A December 1987 note documents that the Veteran 
required anticoagulant therapy to treat his SLE and had 
repeated thrombophlebitis related to his SLE.  

This evidence tends to show that prior to 1995, the Veteran's 
SLE resulted in neurological and vascular disability, 
including residuals of a cerebrovascular accident and 
vertigo.  

In July 1995, the Veteran underwent a VA examination with 
regard to systemic symptomatology.  This examination 
documented that the Veteran suffered from a pruritic skin 
rash and fatigue and an electrocardiogram revealed an 
inferior infarct of undetermined age.  Other than those 
findings, the examination essentially confirmed what the 
earlier treatment records had documented.  

Beginning in August 1995, private treatment records show that 
the Veteran's chief symptom of SLE was fatigue.  August 1995 
treatment notes from "D.W.S.," M.D., document a history of 
vasculitis, stroke, pulmonary embolism, and oral ulcers and 
that the Veteran had been prescribed predinsone and Plaquenil 
and was currently being treated with Coumadin, Tenormin, 
Tylenol, Nizoral, Temovate, and Zovirax.  Dr. D.W.S. 
expressed concern at that time as to the dosage of prednisone 
and remarked that Plaquenil was usually used for arthralgias 
and myalgias.  By September 1995 the Veteran had been 
diagnosed with mild left ventricular concentric hypertrophy, 
mildly to moderately thickened mitral valve leaflets with 
prolapse, and mild mitral regurgitation.  

In August 2000 a VA examiner explained that the Veteran had 
not suffered any recurrent cerebrovascular accidents but did 
have daily speech difficulty.  He also reported a seizure 
occurring in December 1999 with an electroencephalogram 
showing generalized potentially epileptiform activity.  The 
examiner provided diagnoses including that the Veteran had 
suffered a seizure likely related to his prior 
cerebrovascular accident.  

The Veteran again underwent a relevant VA examination in 
November 2004.  A Veteran provided history indicates that he 
had perhaps one seizure in the past several months.  Seizure 
disorder was diagnosed and attributed to his SLE.  

VA treatment notes from December 2004 include results of a 
diagnostic study with findings consistent with possible peri-
infarct ischemia.  

In January 2007, the Veteran underwent a VA examination with 
regard to disability resulting from SLE.  Review of the 
medical records by the examiner included findings that the 
Veteran suffered from back pain, a hernia, and plantar 
fasciitis; which could not be surgically treated because of 
his need for high doses of Coumadin.  The examiner also noted 
reports of deep tissue foot infection. 

Physical examination was for the most part unremarkable other 
than findings of tenderness over his right heel although the 
Veteran reported taking Vicodin that morning which rendered 
his back not painful.  The examiner referred to the Veteran's 
ability to perform sedentary work but also commented that the 
Veteran has chronic pain, chronic fatigue, and side effects, 
such as drowsiness, from medication taken for manifestations 
of SLE.  This the examiner stated interfered with the 
Veteran's concentration and the persistence necessary to work 
full time.  He therefore found the Veteran to be unable to 
perform gainful employment due to disability flowing from 
SLE.  

In June 2007 the Veteran underwent an examination to 
determine if he had chronic fatigue syndrome.  He reported 
that he had suffered from chronic fatigue for the past 20 
years, initially lost about 50 percent of his stamina, and 
that his weakness and fatigue had continued since that time 
to a current loss of 70 percent.  He reported that he could 
perform a good deal of the activities of daily living, such 
as cleaning, cooking, and taking a shower.  He also reported 
frequent flare-ups of four to six times per year, during 
which he took rest in the house.  The Veteran reported that 
after moderate exertion he suffers additional weakness and 
fatigue that lasts for more than 24 hours.  He reported that 
he was limited to climbing about one flight of stairs or 
walking one-half mile.  He also reported headaches, 
fluctuation in weight, and migratory joint pains but denied 
chronic sleep disturbance.  The examiner diagnosed chronic 
fatigue by history and that the fatigue was related to his 
SLE.  He also stated that there was no evidence of chronic 
fatigue syndrome or fibromyalgia.  

Most recently, VA examined the Veteran in May 2009.  That 
examiner explained that although the Veteran's degenerative 
arthritis or osteoarthritis is not related to his SLE, he 
does suffer pain from inflammatory small joint arthritis that 
is the result of his SLE.  

During that examination the Veteran reported that he 
experiences ongoing fatigue, a symptom that has been 
attributed to his SLE by numerous health care professionals.  
He reported that his SLE, joint pain, and spine conditions 
caused pain, decreased concentration, necessitated frequent 
rest breaks, and that he missed work due to his ongoing 
health problems.  As to his joints, the Veteran reported 
typical daily pain of eight on a severity scale of ten.  The 
examiner found no limitation of motion, including on brief 
repeated motion of three repetitions.  She stated that the 
Veteran reported flare-ups with pain of ten out of ten and 
that the flare-ups can last two to three days.  

The examiner referred to diagnostic test results and provided 
an impression of multiple bilateral renal cysts and increased 
cortical echogenity indicative of medical renal disease.  She 
cited medical literature to support her opinion that the 
Veteran's kidney disease is at least as likely as not caused 
by or residual of his SLE.  The Veteran denied any systemic 
symptoms related to his genitourinary condition.  He reported 
occasional urgency, difficulty in some aspects of urination 
and some hematuria but no incontinence, obstructive voiding, 
need for catheterization, or renal colic.  He also denied 
current treatment for urinary disorders but stated that he 
was waiting to see a renal specialist.  

After a review of this evidence the Board finds that the 
disability suffered by the Veteran as the result of the 
multiple manifestations of his SLE more closely approximates 
the Diagnostic Code 6350 criteria for a 100 percent rating 
than the criteria for a 60 percent rating.  

This evidence shows that his symptoms, including in 
particular the fatigue, inflammatory arthritis, and the 
effects of his various SLE related medications are more or 
less constant.  Moreover, although the disability caused by 
the Veteran's right foot and low back conditions cannot be 
said to proximately result from or be due to his SLE, 
Coumadin therapy for his SLE does reduce his options for 
alleviating the natural progress and pain of those 
conditions.  Additionally, the Board notes that in an August 
2006 letter, "B.J.D.", M.D. explained that the Veteran's 
options for treatment for a hernia were reduced due to his 
Coumadin therapy.  The unalleviated symptoms of these 
conditions add to the impairment of his health and his SLE is 
tied to this impairment, although not a causative or 
aggravating factor.  Although he has not had any thrombosis, 
another cerebrovascular accident, or additional 
cardiovascular problems, it cannot be said that the necessary 
treatment of these manifestations and the side effects and 
limitations of such treatment does not add to the impairment 
of his health.  

This is not a case where the Veteran has reasonably 
identifiable exacerbations from his SLE.  Rather his SLE acts 
to more or less constantly severely impair his health so it 
follows that his SLE results in more than frequent 
exacerbations.  The impairment has been present since the 
Veteran filed his claim in 1991, although the various 
manifestations of his SLE have changed.  The evidence is at 
least in equipoise that the severe impairment of health was 
significantly more frequent than exacerbations lasting a week 
or more two or three times a year, which is the criterion for 
the 60 percent rating.  The nature of the impairment and the 
shifting of systems impacted make any finding that a rating 
less than total for any period on appeal an arbitrary one.  
For these reasons, the Board finds that assignment of a 100 
percent rating for disability resulting from the Veteran's 
SLE is warranted for all periods from July 31, 1991, forward.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007). His appeal to this extent 
must be granted.  

The Veteran's representative has argued that a rating for SLE 
is warranted under the criteria for chronic fatigue syndrome.  
April 2010 Board hearing transcript at 21.  As the Board is 
here granting a 100 percent rating for SLE under the criteria 
found at Diagnostic Code 6350 a higher combined rating is not 
possible by assigning separate ratings for the systems 
affected by his SLE, whether by analogy or otherwise.  
38 C.F.R. § 4.25.  


Earlier effective date

The Veteran contends that VA benefits compensating him for 
disability from his SLE should be effective earlier than July 
31, 1991; the date for which service connection for 
disability due to SLE was established.  The Veteran's 
contention arises out of a freestanding claim for an earlier 
effective date.  Such a claim has been deemed an improper 
claim by the Veterans Court.  Rudd v. Nicholson, 20 Vet. App. 
296, 300 (2006).  Moreover, the Veterans Court has determined 
that to the extent that the Board entertains such a claim 
without imposing the stricture of finality, the Board errs.  
Id.  The Board will therefore explain its dismissal of the 
appeal of this issue in terms of finality.  

A claim, or application, is defined as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  As to informal claims, any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  38 
C.F.R. § 3.155 (2009).  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of the receipt of the informal claim.  Id.

Except as to simultaneously contested claims, a notice of 
disagreement initiating appeal of an RO decision must be 
filed within one year of the mailing of the notice of the 
decision.  38 U.S.C.A. § 7105(b).  If a notice of 
disagreement is not timely filed, the action or determination 
of the RO becomes final and, in general, may not thereafter 
be reopened and allowed.  38 U.S.C.A. § 7105(c).  

A notice of disagreement requires no special wording but must 
express dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result.  38 C.F.R. § 20.201.  If the 
agency of original jurisdiction (the RO in this case) gave 
notice that adjudicative determinations were made on several 
issues at the same time, the specific determinations with 
which the claimant disagrees must be identified.  Id.  

Once a determination of an effective date for a grant of 
benefits is final, the determination may be revised only by a 
motion alleging clear and unmistakable error.  Rudd, 20 Vet. 
App. at 300.  

The Veteran was separated from active service in January 1978 
and first filed a claim for VA disability compensation 
benefits in September 1987.  The RO denied that claim in 
February 1988, the Veteran appealed, and the Board denied his 
appeal in a decision date stamped in August 1990.  That 
decision was final in August 1990.  38 U.S.C.A. § 7103, 
7104(a) (West 2002); 38 C.F.R. § 20.1100 (2009).  

On July 31, 1991, the RO received a statement from the 
Veteran in which he requested that VA reopen his claim for 
service connection for SLE.  In an August 3, 1995 rating 
decision the RO granted that claim and assigned a 30 percent 
disability rating, effective July 31, 1999.  Of record is a 
letter dated August 7, 1995 informing the Veteran of his 
appellate rights.  The Veteran appealed the determination of 
the disability rating, contending that the rating should be 
higher.  

In March 2002 VA increased the rating to 60 percent effective 
July 31, 1999.  In April 2002 the Veteran indicated he wished 
to continue his appeal as to the rating assigned.  In May and 
November 2002 communications, he contended that the effective 
date of his benefits should be in 1987.  In July 2005 he 
contended that because SLE had onset in service and had been 
chronic since service the effective date of his benefits 
should be the date of separation from service.  

At the time of the 2002 and 2005 communications, the Veteran 
had already initiated and perfected an appeal of the RO's 
determination of the initial rating assigned for his SLE.  It 
is assumed that the Veteran desires the highest rating 
available unless he unequivocally limits his appeal to a 
specific rating.  See AB v. Brown, 6 Vet. App. 35 (1993) (a 
claim for an original or an increased rating remains in 
controversy when less than the maximum available benefit is 
awarded).  His communications received following that 2002 
decision therefore had no effect as to initiating or 
perfecting the appeal of the rating assigned.  

There is no communication of record within one year of the 
August 1995 rating decision that mentions the RO's 
determination of the date assigned for the grant of service 
connection.  Hence, the determination of the date assigned 
for grant of service connection is final.  

The Veteran's communications received in May and November 
2002 and in July 2005 are freestanding claims for an earlier 
effective date for the grant of service connection for 
disability arising from SLE.  The Veterans Court's holding in 
Rudd is unambiguous.  In rejecting the possibility of 
vitiating the rule of finality via a freestanding claim for 
an earlier effective date, the Court dismissed Mr. Rudd's 
appeal.  Rudd, 20 Vet. App. at 300.  The Board understands 
the Veterans Court's decision to indicate that the Board is 
without jurisdiction to address the merits of a freestanding 
claim for an earlier effective date.  In this case, it is 
proper for the Board to dismiss, rather than deny, the appeal 
as to the issue of entitlement to an effective date earlier 
than July 31, 1991 for VA compensation for disability 
resulting from SLE.  Cf. Simmons v. Principi, 17 Vet. App. 
104, 115 (2003) (stating that the proper remedy for 
disallowing a claim had to do with pleading requirements 
rather than on the merits, the proper remedy was dismissal 
rather than denial).  

During the Board hearing, the Veteran's representative stated 
that the Veteran may have to revisit the issue of an earlier 
effective date via a collateral attack alleging clear and 
unmistakable error.  April 2010 Board hearing transcript at 
26.  There is no claim or motion alleging clear and 
unmistakable error in any decision relevant to this matter 
and the Board need not discuss that matter further.  


ORDER

Service connection for a low back disability is denied.  

Service connection for a right heel disability is denied.  

Service connection for chronic fatigue syndrome is denied.  

A 100 percent rating for disability resulting from systemic 
lupus erythematosus is granted effective July 31, 1991, 
subject to the laws and regulations governing the award of 
monetary benefits.  

The claim for an effective date earlier than July 31, 1991 
for VA compensation for disability resulting from systemic 
lupus erythematosus, is dismissed.  



____________________________________________
KRISTI BARLOW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


